Citation Nr: 1232097	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-28 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1975 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  Thereafter, the Veteran's file was transferred to the RO in St. Petersburg, Florida.

This matter was previously before the Board in October 2009 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must again be remanded for further development of the record.  The Board regrets the delay associated with this remand, however, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

Service connection is in effect for stenotic disease of the distal iliac and common femoral arteries of the left leg, rated as 40 percent disabling; hypertensive cardiovascular disease, rated as 30 percent disabling; degenerative joint disease of the lumbar spine, rated as 20 percent disabling; and bilateral inguinal hernia, rated as noncompensable.  Thus, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16(a) (2011) because his stenotic disease is rated at 40 percent and his combined disability rating is 70 percent.  

In October 2009, the Board directed that a VA examination with medical opinion be completed to determine whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, it is at least as likely as not that his service-connected disabilities, and particularly, his stenotic disease and hypertensive cardiovascular disease, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  All appropriate tests and studies were to be conducted.  Additionally, ongoing treatment records, to include any treatment records from the San Juan VAMC dating since February 2006, were to be obtained.   

Review of the record shows, however, that the record remains incomplete.  Additional relevant VA treatment records received from the Veteran in February 2011 show that he received VA treatment and underwent medical testing pertaining to his service-connected disabilities at the Bay Pines VAMC from 2006 to 2009.  Such records have not been obtained.  Thus, VA treatment records dating from May 2006 to March 2009 must be obtained from the Bay Pines VAMC on remand.  

It necessarily follows then, that the March 2010 and April 2011 VA medical opinions are inadequate for purposes of adjudication of the claim on appeal given that they are based on an incomplete record without review and consideration of relevant treatment records that span a nearly three year time period during the course of this appeal.  Thus, an addendum opinion should be obtained from the March 2010 VA examiner following consideration of any additional medical evidence associated with the claims file since those examinations.  

Additionally, the Board finds that the March 2010 and April 2011 medical opinions are inadequate for purposes of adjudication of this claim given the lack of supporting rationale provided for most of the opinions, lack of or factually incomplete discussion regarding peripheral neuropathy of the Veteran's lower extremities, and lack of performance of a Doppler study for determination of the Veteran's ankle/brachial index for adequate and complete evaluation of his service-connected stenotic disease of the distal iliac and common femoral arteries of the left leg.  

Regarding the Veteran's service-connected stenotic disease of the distal iliac and common femoral arteries of the left leg and Buerger's disease, physical examination in March 2010 noted a physical finding of thromboangiitis obliterans of the bilateral lower extremities.  It is unclear whether this finding represents a progression of these diseases.  Also, there is no indication that a Doppler study was performed for determination of the Veteran's ankle/brachial index as required for evaluation of the current severity of this disability under 38 C.F.R. § 4.104, Diagnostic Code 7115, Note 1.  Accordingly, the Veteran should undergo a VA examination by a vascular specialist, to include findings of his ankle/brachial index(s), determined by Doppler study, an opinion as to whether findings on examination or of thromboangiitis obliterans of the bilateral lower extremities during the March 2010 examination, represent a progression of stenotic disease of the distal iliac and common femoral arteries of the left leg and Buerger's disease to the right lower extremity, and for an assessment of his functional capabilities, or lack thereof, resulting solely from this service-connected disability.

For the Veteran's service-connected lumbar degenerative joint disease, the March 2010 examiner noted treatment with pain medication and medication that VA treatment records show has been used to treat non-service-connected peripheral neuropathy.  Motor and sensory examination of the lower extremities at the March 2010 examination revealed findings consistent with peripheral neuropathy of the lower extremities and reflexes of the knees and ankles were hypoactive.  The examiner diagnosed lumbar disc disease, and despite notation of associated functional problems of an inability to lift heavy objects, walk greater than 200 yards, or sit/stand longer than two hours, the examiner opined that such diagnosis did not have significant effects on the Veteran's usual occupation.  No supporting rationale was provided for this opinion, and the examiner did not comment or provide any discussion on the examination finding of peripheral neuropathy of the lower extremities and whether such condition is related to service-connected disability or disabilities.  In this regard, historically, EMG-NCV studies have provided inconsistent findings as to whether the Veteran has a diagnosis of peripheral neuropathy of the lower extremities.  In August 1997, VA EMG-NCV testing diagnosed mixed sensory motor polyneuropathy.  In January 2001, private EMG-NCV testing was negative.  In January 2007, however, EMG-NCV findings that were not of record at the time of the March 2010 examination were suggestive of peripheral sensory neuropathy of the lower extremities.  Additionally, VA treatment records in 1999 and VA examiner in 2004 have related the Veteran's peripheral neuropathy to non-service-connected vitamin B12 deficiency it was found to be unrelated to his service-connected lumbar and stenotic artery disabilities.  To the contrary, in 2001, the Veteran's private rheumatologist related his peripheral neuropathy to his service-connected lumbar spine disability.  Further, the April 2011 examiner related peripheral neuropathy of the lower extremities to non-service-connected type II diabetes.  However, it does not appear that the examiner considered that peripheral neuropathy was initially noted in 1992 and diabetes was not consistently diagnosed until 2005, more than 10 years later.  In light of the above, it is necessary to obtain clarification from the March 2010 examiner as to whether the peripheral neuropathy of the Veteran's bilateral lower extremities is proximately due or has been worsened beyond normal progression by service-connected lumbar spine and/or stenotic artery and Buerger's disease of the left leg.

For the Veteran's service-connected hypertensive cardiovascular disease, the March 2010 examiner diagnosed hypertension without hypertensive heart disease.  Although a history of dyspnea on moderate exertion was noted, the examiner opined that such disability had no effects on the Veteran's usual occupation.  No supporting rationale was provided.  An additional VA heart examination was performed in April 2011, which re-evaluated service-connected hypertension.  It was noted that since taking medication for hypertension, with the exception of occasional medication adjustments, the Veteran reportedly has not had any problems.  Despite notation of adverse effects on his activities of daily living of tiredness and leg pain, the examiner opined that the Veteran's hypertension had no effects on his usual occupation.  As noted above, the examiner stated that the Veteran had been diagnosed with peripheral neuropathy as a result of his diabetes mellitus, and his legs were reportedly what gave him the most trouble.  

Following a review of the Veteran's medical history and physical findings on examination of each service-connected disability, the March 2010 examiner opined that the Veteran would be able to secure and follow a substantially gainful occupation, although it was not felt that he would function in a physically rigorous job.  As noted by the Veteran's representative in July 2012, the March 2010 examiner ultimately concluded that based on the Veteran's service-connected disabilities, without further explanation or discussion, he would be able to secure and follow substantially gainful employment, yet, it was felt that he would not function in a physically rigorous job.  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4). 

The RO/AMC should also take this opportunity to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and associate them with the claims file.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).

In the event that entitlement to a benefit cannot be established or confirmed without a current VA examination, as in this case; and, the Veteran without good cause, fails to report for such examination action shall be taken in accordance with paragraph (b) or (c) of 38 C.F.R. § 3.655, which typically provides that the claim shall be denied.  38 C.F.R. § 3.655(b) (2011).   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any outstanding records of treatment, to specifically include VA treatment records and diagnostic testing reports from the Bay Pines VAMC dating from May 2006 to March 2009 and since March 2010, and associate them with the claims file.  Any additional pertinent records identified during the course of the remand shall also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, that fact shall be documented this in the claims file, and the Veteran notified accordingly.  

2.  Following the development requested above, the RO/AMC shall afford the Veteran a VA examination with a vascular specialist to determine the nature and extent of his service-connected stenotic disease of the distal iliac and common femoral arteries of his left leg and Buerger's Disease as they relate to his ability to engage in substantially gainful employment, and for clarification as to whether March 2010 VA examination findings of bilateral thromboangiitis obliterans represent a progression of these diseases.

All indicated tests and studies, to specifically include a Doppler study to determine the ankle/brachial index ratio, must be performed and a rationale for all opinions expressed must be provided.  The Veteran's claims files, to include any relevant documents in Virtual VA, should be made available to the examiner prior to the examination, and the examiner is to indicate in the report whether the file was reviewed.  

The examiner must express an opinion as to whether the Veteran's service-connected stenotic disease of the distal iliac and common femoral arteries of his left leg and Buerger's Disease alone, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by non-service-connected disabilities, preclude him from obtaining or retaining substantially gainful employment.  

If possible, the examiner should also indicate whether the Veteran's peripheral neuropathy of his bilateral lower extremities is proximately due to or has been worsened beyond normal progression by such diseases.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life, to include consideration of the effects that all medications taken to treat such diseases have on his ability to secure or follow a substantially gainful occupation.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.  

Further, the examiner's opinion should reflect consideration of all prior medical history and examinations.  The examiner must provide a complete rationale for all conclusions, which must be set forth in a legible report.  

3.  Thereafter, the RO/AMC shall return the claims file to the VA examiner who conducted the March 2010 VA examination, or if unavailable, to an examiner of similar training and expertise, to determine the nature and extent of his service-connected disabilities as they relate to his ability to engage in substantially gainful employment, and for clarification as to whether peripheral neuropathy of the bilateral lower extremities diagnosed on examination in March 2010 is caused or aggravated by any service-connected disability.

The Veteran's claims files, to include the aforementioned vascular examination and opinion requested herein, any additional medical evidence received since the March 2010 examination, and any relevant documents in Virtual VA, should be made available to the examiner prior to rendering the requested opinion, and the examiner is to indicate in the report whether such evidence was reviewed.  

The examiner must express an opinion as to whether the Veteran's service-connected disabilities (stenotic disease of the distal iliac and common femoral arteries of his left leg and Buerger's Disease, hypertensive cardiovascular disease, degenerative joint disease of the lumbar spine, and bilateral inguinal hernias), alone or in combination, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by non-service-connected disabilities, preclude him from obtaining or retaining substantially gainful employment.

Additionally, the examiner should clarify whether the Veteran's peripheral neuropathy of the bilateral lower extremities diagnosed on examination of the lumbar spine in March 2010 is proximately due or is worsened beyond normal progression by any service-connected disability.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's service-connected disabilities, if any, on his employment and activities of daily life, to include consideration of the effects that all medications taken to treat service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.  Further, the examiner's opinion should reflect consideration of all prior medical history and examinations.

The examiner must provide a complete rationale for all conclusions, which must be set forth in a legible report.  If it is determined that a physical examination or testing must be conducted, this should be accomplished.  

4.  In the event that the Veteran is not able to report for the examination, documentation must be obtained that shows written notice scheduling the examination was sent to the last known address, and whether any notice that was sent was returned as undeliverable.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


